                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



COLUMBIA SPORTSWEAR                               Case No. 3:19-cv-137-SI
NORTH AMERICA, INC.,
                                                  OPINION AND ORDER
               Plaintiff,

        v.

SEIRUS INNOVATIVE ACCESSORIES,
INC.; VENTEX CO., LTD.; MICHAEL J.
CAREY; WENDY M. CAREY; ROBERT
(BOB) MURPHY; SCOTT DENIKE;
KYUNG-CHAN GO; and MAN-SIK
(PAUL) PARK,

               Defendants.




Nicholas F. Aldrich, Jr., David W. Axelrod, and Erin M. Forbes, SCHWABE, WILLIAMSON &
WYATT PC, 1211 SW Fifth Avenue, Suite 1600, Portland, OR 97204. Of Attorneys for Plaintiff.

Renee E. Rothauge and Harry B. Wilson, MARKOWITZ HERBOLD PC, 1455 SW Broadway,
Suite 1900, Portland, OR 97201; Christopher S. Marchese, Seth M. Sproul, Oliver J. Richards,
Tucker N. Terhufen, and John W. Thornburgh, FISH & RICHARDSON PC, 12390 El Camino Real,
San Diego, CA 92130. Of Attorneys for Defendants Seirus Innovative Accessories, Inc.; Michael
J. Carey; Wendy M. Carey; Robert Murphy; and Scott DeNike.

Kurt M. Rylander and Mark E. Beatty, RYLANDER & ASSOCIATES PC, 406 West 12th Street,
Vancouver, WA 98660. Of Attorneys for Ventex Co., Ltd.




PAGE 1 – OPINION AND ORDER
Michael H. Simon, District Judge.

       Pending before the Court is Defendants Seirus Innovative Accessories, Inc., Michael J.

Carey, Wendy M. Carey, Robert Murphy, and Scott DeNike’s Motion to Stay and Request for

Certification for Interlocutory Appeal (“Defendants’ Motion”). For the reasons that follow,

Defendants’ Motion is granted in part and denied in part.

                                        BACKGROUND

       Plaintiff Columbia Sportswear North America, Inc. (“Columbia”) alleges that Defendants

Seirus Innovative Accessories, Inc. (“Seirus”); Ventex Co., Ltd. (“Ventex”); and their officers,

directors, and agents engaged in a scheme to defraud Columbia and the U.S. Patent and

Trademark Office (“PTO”). In its Second Amended Complaint, Columbia alleges that the

Defendants violated the federal Racketeer Influenced and Corrupt Organizations Act (“RICO”),

18 U.S.C. §§ 1964(c), (d); violated the Oregon Racketeer Influenced and Corrupt Organizations

Act (“ORICO”), Or. Rev. Stat. (“ORS”) § 166.725(7)(a)(B); committed fraud under Oregon and

Virginia common law; engaged in a civil conspiracy to commit fraud in violation of both

Virginia Code § 18.2-499 and Virginia common law; and engaged in abuse of process under

Virginia common law. Defendants Seirus, Michael J. Carey (“Mr. Carey”), Wendy M. Carey

(“Ms. Carey”), Robert Murphy (“Mr. Murphy”), and Scott DeNike (“Mr. DeNike”) (collectively,

the “Seirus Defendants”) previously filed a total of four motions to dismiss or strike. On

December 2, 2019, this District Court denied those motions in a written decision (“Opinion and

Order”). ECF 156. In that Opinion and Order, the Court summarized Plaintiff’s factual

allegations, which will not be repeated here. See ECF 156 at 2-6.

       On December 11, 2019, the Seirus Defendants filed an interlocutory appeal with the

Ninth Circuit, challenging under Oregon’s anti-SLAPP statute the portion of the Opinion and

Order that denied their motion to dismiss all state claims. See Ninth Circuit Case No. 19-36047.


PAGE 2 – OPINION AND ORDER
On December 13, 2019, the Seirus Defendants filed before this District Court the pending

request for certification and motion to stay. On December 23, 2019, the Seirus Defendants filed

with the Ninth Circuit a motion to expedite their interlocutory appeal and to stay the action in

this District Court. The Ninth Circuit has not yet ruled on the Seirus Defendants’ motion to

expedite the interlocutory appeal or to stay the action in this District Court.

       On December 20, 2019, the Seirus Defendants filed with the Ninth Circuit a Petition for

Writ of Mandamus and Motion to Stay, challenging the portion of the Opinion and Order that

denied their motion to dismiss on grounds of personal jurisdiction. See Ninth Circuit Case

No. 19-73247. On January 23, 2020, the Ninth Circuit denied the Seirus Defendants’ mandamus

petition and denied as moot their motion to stay.

                                           DISCUSSION

A.     Seirus Defendants’ Request for Certification for Interlocutory Appeal

       Pursuant to 28 U.S.C. § 1292(b), the Seirus Defendants seek certification from this Court

for interlocutory review of the portion of the Opinion and Order that denied their motion to

dismiss Plaintiff’s federal RICO claims under Rule 12(b)(6) of the Federal Rules of Civil

Procedure. The Interlocutory Appeals Act of 1958, 28 U.S.C. § 1292(b), created a two-tiered

“screening procedure” to preserve an appropriate relationship between a federal trial court and a

federal appellate court and to restrict the availability of interlocutory review to “appropriate

cases.” Microsoft Corp. v. Baker, 137 S. Ct. 1702, 1708 (2017) (quoting Coopers & Lybrand v.

Livesay, 437 U.S. 463, 474-75 (1978)). For a party to obtain review under § 1292(b), the district

court must certify that the interlocutory order “involves a controlling question of law as to which

there is substantial ground for difference of opinion and that an immediate appeal from the order

may materially advance the ultimate termination of the litigation.” Id. The court of appeals may




PAGE 3 – OPINION AND ORDER
then, “in its discretion, permit an appeal to be taken from such order.” Id.; see also Reese v. BP

Exploration (Alaska) Inc., 643 F.3d 681, 688 (9th Cir. 2011).

       Concerning the requirement that there be a “controlling question of law,” the Ninth

Circuit explained:

               While Congress did not specifically define what it meant by
               “controlling,” the legislative history of 1292(b) indicates that this
               section was to be used only in exceptional situations in which
               allowing an interlocutory appeal would avoid protracted and
               expensive litigation.

State of Arizona v. Ideal Basic Industries (In re Cement Antitrust Litig.), 673 F.2d 1020, 1026

(9th Cir. 1982). The Ninth Circuit rejected the view “that a question is controlling if it is one the

resolution of which may appreciably shorten the time, effort, or expense of conducting a

lawsuit.” Id. at 1027. The Ninth Circuit stated: “The precedent in this circuit has recognized the

congressional directive that section 1292(b) is to be applied sparingly and only in exceptional

cases, and that the ‘controlling question of law’ requirement be interpreted in such a way to

implement this policy.” Id.

       Regarding the requirement that there is “substantial ground for difference of opinion” on

the controlling question of law, the Ninth Circuit explained:

               A substantial ground for difference of opinion exists where
               reasonable jurists might disagree on an issue’s resolution, not
               merely where they have already disagreed. Stated another way,
               when novel legal issues are presented, on which fair-minded jurists
               might reach contradictory conclusions, a novel issue may be
               certified for interlocutory appeal without first awaiting
               development of contradictory precedent.

Reese, 643 F.3d at 688 (emphasis added) (footnote omitted).

       In the Seirus Defendants’ opening brief in support of their request for certification under

§ 1292(b), the Seirus Defendants expressly presented only one proposed controlling question of

law. They stated: “whether Noerr-Pennington applies to dismiss the federal RICO claim is a


PAGE 4 – OPINION AND ORDER
controlling question of law.” ECF 182 at 9. In support of their argument that there are substantial

grounds for difference of opinion, the Seirus Defendants explained: “an appellate court could

find that Ventex’s assertion of real party in interest was not objectively baseless under

controlling Federal Circuit law at that time (or now).” Id. at 10. In response, Plaintiff argued that

“whether Noerr-Pennington applies to dismiss the federal RICO claim” requires a factually

intensive analysis. ECF 189 at 13. Plaintiff added: “Moreover, the question here is not whether

the Noerr-Pennington doctrine applies; it is whether the ‘sham’ or ‘fraud’ exception to that

doctrine has been sufficiently pled.” Id. In reply, the Seirus Defendants modified their proposed

controlling question of law. They state, “the actual question of law is whether Ventex’s assertion

that it was the real party in interest was objectively baseless.” ECF 193 at 36.

       As the Court noted in denying the Seirus Defendants’ motion to dismiss Plaintiff’s RICO

claims, the Noerr-Pennington doctrine does not immunize conduct if the petition or litigation at

issue is a “sham,” and a sham petition is one that is both objectively and subjectively baseless.

ECF 156 at 13. The Court held:

               Columbia has sufficiently alleged that the Ventex IPR [inter partes
               review] petitions (and related motion to stay the Seirus Oregon
               Action) were objectively baseless. Columbia alleges that the IPR
               Funding Contract was a sham and merely a means for Seirus
               secretly to fund the Ventex IPRs and circumvent the statutory
               time-bar in the patent laws, rather than a bona fide exclusivity
               agreement or other legitimate business arrangement. Any
               reasonable litigant who was aware of the alleged true purpose of
               the IPR Funding Contract between Seirus and Ventex and the
               surrounding transactions, Columbia argues, would necessarily
               conclude that Seirus was a real party in interest in the Ventex
               IPRs. Indeed, that is what the PTAB [Patent Trial and Appeal
               Board] concluded after the alleged sham was uncovered. Thus,
               argues Columbia, any reasonable litigant with this knowledge
               would know that the Ventex IPRs and related motion to stay filed
               in the Seirus Oregon Action were time-barred. This, according to
               Columbia, shows that those actions were both objectively and
               subjectively baseless.



PAGE 5 – OPINION AND ORDER
Id. at 14 (emphasis added).

        The relevant question for the purpose of Plaintiff’s RICO claims is not whether Ventex’s

assertion that it was the real party in interest was objectively baseless but instead whether that

statement was a misleading half-truth in light of Ventex’s failure to disclose that Seirus also was

a real party in interest (and, relatedly, whether that half-truth by omission was objectively

baseless). As the Court noted in its Opinion and Order, 35 U.S.C. § 312(a)(2) requires an IPR

petitioner to identify in the IPR all real parties in interest. ECF 156 at 4. Further, if the petitioner

identifies as a real party in interest a party that is time-barred under 35 U.S.C. § 315(b), as Seirus

allegedly was, the PTAB must, by statute, deny the petition for IPR. Id. Thus, the key question

before this Court concerning whether Plaintiff had adequately pleaded a “sham” sufficient to

deny the Seirus Defendants the benefit of the Noerr-Pennington doctrine is whether Ventex’s

failure to disclose Seirus as a real party in interest, either in addition to or instead of Ventex, was

objectively baseless. The Court concluded that Plaintiff’s Second Amended Complaint

adequately alleged such a sham.

        Finally, that question is not a question of law, regardless of whether it is controlling and

regardless of whether there is a substantial ground for difference of opinion. As then-Chief Judge

Posner wrote in a decision of the Seventh Circuit:

                We think “question of law” as used in section 1292(b) has
                reference to a question of the meaning of a statutory or
                constitutional provision, regulation, or common law doctrine rather
                than to whether the party opposing summary judgment had raised a
                genuine issue of material fact. . . . We think [the framers of
                § 1292(b)] used “question of law” in much the same way a lay
                person might, as referring to a “pure” question of law rather than
                merely to an issue that might be free from a factual contest. The
                idea was that if a case turned on a pure question of law, something
                the court of appeals could decide quickly and cleanly without
                having to study the record, the court should be enabled to do so
                without having to wait till the end of the case.



PAGE 6 – OPINION AND ORDER
Ahrenholz v. Bd. of Trus. of the Univ. of Ill., 219 F.3d 674, 676-77 (7th Cir. 2000) (emphasis

added).

          The specific question posed by the Seirus Defendants of whether stating that Ventex is a

real party in interest in the IPR was objectively baseless is not a “controlling” question. Its

answer will not significantly affect this litigation. On the other hand, whether failing to disclose

that Seirus was—or also was—a real party in interest in the IPR was objectively baseless is a

controlling question. Indeed, much of the lawsuit will likely rise or fall on the answer to that

question. To answer that question, however, requires a deep dive into the facts of this lawsuit. It

is not a pure question of law and, thus, is not a controlling question of law. Moreover, if the facts

are as Plaintiff has alleged them to be in its Second Amended Complaint, that is, if Plaintiff can

prove what it has alleged, the answer to that question does not appear to be susceptible to a

substantial difference of opinion. Thus, the central issue, about which the Court expresses no

opinion at this stage, is whether Plaintiff has enough evidence to warrant a trial and, if

successful, a verdict. That, however, is not a matter appropriate to certify for interlocutory

review under § 1292(b). Accordingly, the Court denies the Seirus Defendants’ motion for

certification.

B.        Seirus Defendants’ Motion to Stay Pending Interlocutory Appeal

          The Seirus Defendants also move to stay all proceedings in this Court while the Ninth

Circuit considers the Seirus Defendants’ interlocutory appeal, under Oregon’s anti-SLAPP

statute, of this Court’s denial of their motion to dismiss all state claims. At the minimum, the

Seirus Defendants move to stay all state law claims asserted in this action while their Ninth

Circuit appeal proceeds. They argue that their appeal automatically stays the state law claim in

this action, that not staying the state law claim would vitiate the Seirus Defendants’ immunity

from suit under Oregon’s anti-SLAPP statute, and that not staying the state law claims would run


PAGE 7 – OPINION AND ORDER
afoul of jurisdictional divestiture rules. See Griggs v. Provident Consumer Discount Co., 459

U.S. 56, 58 (1982) (“[A] federal district court and a federal court of appeals should not attempt to

assert jurisdiction over a case simultaneously. The filing of a notice of appeal is an event of

jurisdictional significance—it confers jurisdiction on the court of appeals and divests the district

court of its control over those aspects of the case involved in the appeal.”) (emphasis added); see

also City of Los Angeles v. Santa Monica Baykeeper, 254 F.3d 882, 886 (9th Cir. 2001) (“[T]he

filing of a notice of interlocutory appeal divests the district court of jurisdiction over the

particular issues involved in that appeal.”) (emphasis added). Accordingly, the Court stays all

aspects of this action that are specifically related to Plaintiff’s state claims (Oregon and Virginia)

until the Ninth Circuit has resolved the pending interlocutory appeal.1

        The Seirus Defendants, however, ask for more. They also ask this Court to stay Plaintiff’s

federal RICO claims. As explained by the Ninth Circuit:

                A district court has inherent power to control the disposition of the
                causes on its docket in a manner which will promote economy of
                time and effort for itself, for counsel, and for litigants. The exertion
                of this power calls for the exercise of a sound discretion. Where it
                is proposed that a pending proceeding be stayed, the competing
                interests which will be affected by the granting or refusal to grant a
                stay must be weighed. Among these competing interests are the
                possible damage which may result from the granting of a stay, the
                hardship or inequity which a party may suffer in being required to
                go forward, and the orderly course of justice measured in terms of
                the simplifying or complicating of issues, proof, and questions of
                law which could be expected to result from a stay.


        1
          The Seirus Defendants argue that Plaintiff’s state claims under Oregon law must be
stayed pending interlocutory appeal and further request that all claims be stayed pending appeal.
Plaintiff argues that no claims should be stayed but adds that if this Court were to stay Plaintiff’s
state claims under Oregon law, Plaintiff should be allowed to proceed under its federal RICO
claims. Neither side spends much time discussing Plaintiff’s state claims under Virginia law. Out
of an abundance of caution, the Court will treat Plaintiff’s state claims under Virginia law in the
same way that the Court treats Plaintiff’s state claims under Oregon law. Moreover, doing so
would not appear to cause undue prejudice to any party.



PAGE 8 – OPINION AND ORDER
CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (citing Landis v. North American Co., 299

U.S. 248, 254-255 (1936)).

       Applying the first Landis factor to this case, the Court notes the possible damage that

may result from the granting of a stay. “Delay inherently increases the risk that witnesses’

memories will fade and evidence will become stale.” Blue Cross and Blue Shield of Ala. v. Unity

Outpatient Surgery Ctr., Inc., 490 F.3d 718, 724 (9th Cir. 2007) (citation and quotation marks

omitted). Because Plaintiff’s federal RICO claims will go forward regardless of what happens to

Plaintiff’s state claims, the parties should gather their discovery sooner rather than later.

Addressing the second Landis factor, again because Plaintiff’s federal RICO claims will go

forward regardless of what happens to Plaintiff’s state claims, there is no, or at most minimal,

hardship or inequity to the Seirus Defendants in requiring them to defend against Plaintiff’s

federal RICO claims while the interlocutory appeal on Plaintiff’s state claims continues. The

final Landis factor involves the orderly course of justice. Here, it would seem to make little or no

sense to bifurcate the trial of the federal RICO claims from the trial of the state law claims,

assuming that those claims eventually return from the Ninth Circuit to be tried. Accordingly, the

Court will allow discovery to proceed on Plaintiff’s federal RICO claims but will not schedule a

trial in this matter until the pending interlocutory appeal on the state claims has been resolved.

                                          CONCLUSION

       Defendants Seirus Innovative Accessories, Inc., Michael J. Carey, Wendy M. Carey,

Robert Murphy, and Scott DeNike’s Motion to Stay and Request for Certification for

Interlocutory Appeal (ECF 182) is GRANTED IN PART AND DENIED IN PART. The Court

denies the Seirus Defendants’ motion for certification under § 1292(b), the Court stays all

proceedings in this action that are specifically related to Plaintiff’s state claims (Oregon and

Virginia) until the Ninth Circuit has resolved the pending interlocutory appeal, discovery may


PAGE 9 – OPINION AND ORDER
proceed on Plaintiff’s federal RICO claims, and the Court will refrain from setting a trial date

until the Ninth Circuit has resolved the pending interlocutory appeal.

       IT IS SO ORDERED.

       DATED this 24th day of January, 2020.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 10 – OPINION AND ORDER
